t c summary opinion united_states tax_court jeffrey s gardner petitioner v commissioner of internal revenue respondent docket no 24607-14s l filed date jeffrey s gardner pro_se jeremy d cameron for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment respondent contends petitioner is precluded herein from challenging his underlying federal_income_tax liability because he failed to provide respondent any documents or information regarding his federal_income_tax liability as part of his collection_due_process cdp administrative appeal unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background at the time of filing of his petition petitioner resided in pensacola florida on date petitioner filed his federal_income_tax return on which he reported total income of dollar_figure various deductions and credits two personal exemptions--one for himself and one for his son j g -- withheld tax_payments of dollar_figure and a dollar_figure overpayment on his return petitioner also indicated that because of a divorce or a separation from j g ’s mother his son j g did not live with him further petitioner did not attach to his return a form signed by j g ’s mother authorizing petitioner to claim j g as a dependent the court refers to minor children by their initials see rule a in processing petitioner’s federal_income_tax return respondent identified petitioner’s error in claiming j g as a dependent and because of petitioner’s acknowledgment on the return that j g did not live with him respondent treated the error as a math error respondent denied petitioner’s claimed dependency_exemption deduction for j g and respondent calculated petitioner owed additional tax of dollar_figure which respondent on date assessed against petitioner on date respondent mailed to petitioner’s last_known_address a notice_and_demand for payment of the dollar_figure petitioner has not paid any of the additional dollar_figure assessed against him on date respondent sent petitioner by certified mail a final notice_of_intent_to_levy and notice of your right to a hearing relating to the dollar_figure assessed against petitioner plus interest and penalties on date petitioner filed a form request for a collection_due_process or equivalent_hearing in which he requested a cdp hearing and objected to respondent’s attempt to collect by levy the dollar_figure and related interest included in the definition of a mathematical_or_clerical_error in sec_6213 is an entry on a return of an item which is inconsistent with another entry of the same or another item on such return the total amount reflected in the final notice_of_intent_to_levy was dollar_figure reflecting the additional tax of dollar_figure accrued interest of dollar_figure and a late payment penalty of dollar_figure and penalties therein petitioner challenged the amount of his underlying tax_liability for by stating i am not liable for the taxes and further time is needed to produce requested documentation which proves no deficiency of taxes as shown on filed tax_return in a letter dated date respondent acknowledged petitioner’s request for a cdp hearing and asked petitioner to submit federal_income_tax returns due for subsequent years none of which petitioner had filed by letter dated date the internal_revenue_service appeals_office explained to petitioner the cdp appeal process respondent’s june letter stated that the appeals_office normally conducts cdp hearings by telephone or mail that petitioner within days should advise the appeals_office if he would prefer to have a face-to-face hearing and that petitioner should submit to the appeals_office any new information or evidence relating to his federal_income_tax liability petitioner did not respond to respondent’s june letter and petitioner did not provide any documents or information to respondent on date an appeals settlement officer so mailed petitioner another letter scheduling a telephone conference hearing for date pincite a m cdt and asking petitioner to notify the so whether he would prefer a face-to-face hearing or a correspondence hearing the july letter again requested petitioner to provide the so by date an amended federal_income_tax return for or other information reflecting what petitioner claimed to be his correct federal_income_tax liability petitioner also was requested to provide a completed form 433-a collection information statement for wage earners and self-employed individuals reflecting his current financial information and ability to pay his tax_liability by date petitioner had not responded to the so’s date letter and had failed to submit to the so an amended federal_income_tax return or any other documentation or information relating to his tax_liability on date the scheduled date for the telephone hearing petitioner failed to call the so and the so mailed yet another letter to petitioner requesting petitioner to submit an amended federal_income_tax return along with his unfiled federal_income_tax returns for subsequent years the so gave petitioner until date to respond by date petitioner had not replied to the so’s august letter and had not submitted any documentation or other information relating to his federal_income_tax liability on date the so sent petitioner by certified mail a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy and informing him of his right to file a petition with the court within days on date petitioner submitted to the court an informal petition challenging the notice_of_determination in the petition petitioner alleges he had an agreement with his ex-wife the mother of his three children under which he would be entitled to claim a dependency_exemption deduction not for j g but for one of their other three children for also on date petitioner finally submitted to respondent an amended federal_income_tax return on which he claimed an exemption for the other child as a dependent on date respondent filed a motion for summary_judgment contending that petitioner is precluded from challenging the amount of his underlying federal_income_tax liability because as part of his cdp administrative appeal he failed to submit any documents or other information relating thereto the court ordered petitioner to respond to respondent’s motion for summary_judgment on or before date on date petitioner filed a response to respondent’s motion for summary_judgment in which petitioner claims he never received respondent’s date letter notice of the date scheduled cdp hearing and that he did not understand that date was the deadline for him to submit documents and information discussion summary_judgment is used to expedite litigation and avoid unnecessary delay and expenses fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and when the court may render a decision as a matter of law rule b see 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of demonstrating that no genuine issues of material fact exist see 85_tc_527 the facts are viewed in a light most favorable to the nonmoving party 98_tc_383 the nonmoving party must set forth specific facts to show a genuine dispute of material fact for trial rule d rule d provides in pertinent part when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or declarations or as otherwise provided in this rule must set forth specific facts showing that there is a genuine dispute for trial under sec_6330 in a cdp hearing a taxpayer may challenge the amount of his or her underlying tax_liability if the taxpayer did not previously receive a notice_of_deficiency or otherwise have a prior opportunity to challenge his or her tax_liability when a taxpayer’s underlying tax_liability is properly at issue the court decides the amount of the underlying tax_liability de novo 114_tc_176 in 129_tc_107 we explained that an issue involving the taxpayer’s underlying tax_liability which is not addressed by the taxpayer during the cdp administrative hearing may not be raised before this court further the regulations under sec_6330 provide that an issue will not be subject_to judicial review if a taxpayer simply raises the issue before appeals but fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to do so sec sec_6330 provides in part as follows issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability f q a-f3 proced admin regs see also churchill v commissioner tcmemo_2011_182 slip op pincite as we held in giamelli it’s not sensible for us to hold that the appeals_office has abused its discretion in failing to consider information that it didn’t have any way of knowing about on respondent’s motion for summary_judgment the practical issue before us is whether petitioner should be precluded from submitting information relating to his entitlement to a claimed dependency_exemption deduction for his other child because he failed to submit any evidence documentation or other information relating thereto during the cdp administrative appeal as stated petitioner counters that he did not receive the so’s date letter informing him of the scheduled cdp hearing and therefore that he did not have an opportunity to participate in the telephone hearing that was scheduled for date even assuming petitioner did not receive the so’s date letter petitioner does not contest that during the pendency of his cdp administrative appeal he received a number of letters from the so and had the opportunity to submit information challenging his underlying tax_liability for eg information about the child for whom he now claims entitlement to a dependency_exemption deduction this case is similar to 135_tc_344 wherein an appeals officer gave the taxpayer an opportunity to file amended tax returns for the years in question but the taxpayer failed to file any the court determined the taxpayer was precluded from challenging his underlying tax_liabilities before the court because he had failed to submit amended returns and because he had not properly challenged his tax_liabilities as part of the administrative hearing id pincite see also clark v commissioner tcmemo_2012_182 the same reasoning applies in this case because petitioner failed to submit to the so documents and information relating to his tax_liability as part of his cdp administrative appeal after being given an opportunity to do so petitioner is now precluded in this cdp case from challenging his federal_income_tax liability ie from claiming his right to a dependency_exemption deduction respondent has sufficiently established that summary_judgment is warranted without any question of fact as to whether petitioner at the administrative hearing level had an opportunity to submit information challenging his tax_liability respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
